DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract does not accurately describe the presently claimed invention. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,258,404. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11,258,404 is merely a broad presentation of claim 13 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty et al. (US 9,176,188; “Chakraborty”).
Regarding claim 13, Chakraborty teaches a transmitter circuit (Figure 5) comprising: 
an oscillator (515) that includes an oscillator output to output a single output signal (Fc1);
a coarse gain control circuit (120; see details in figure 2) that includes: 
a set of passive devices (resistors and capacitors in 120);
a coarse gain circuit input (coupled to capacitor of 120) coupled to the oscillator output;
a gain control input (controlling 212) to receive a first gain control signal (provided to 212); and 
a coarse gain circuit output (providing S1P) to output a first output signal (S1P); 
wherein the coarse gain control circuit (120) adjusts the single output signal (input of 120) based on the first gain control signal (provided to 212); and 
a first amplifier stage (130/283) that includes:
a first amplifier (130) that includes a first amplifier input (S1P) coupled to the coarse gain circuit output, a first amplifier output (S2N), and a second gain control (from 283); and
a first voltage source (283) that includes a first voltage input (controlling 283) configured to receive a second gain control signal, and a first voltage output (from 283) coupled to the second gain control input; 
wherein the set of passive devices (resistors and capacitors in 120) is configured to adjust the single output signal to produce the first output signal (S1P).
As for claim 17, Chakraborty teaches wherein: the set of passive devices includes a plurality of capacitors (See capacitors in 120 in figure 2).
As for claim 18, Chakraborty teaches wherein: the first gain control signal indicates an amount of attenuation; and the coarse gain control circuit is configured to attenuate the single output signal based on the amount of attenuation (The gain of 120 can be increased/decreased according to the control signal. Col. 4, lines 29-53).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty.
Regarding claim 1, Chakraborty teaches an integrated circuit (figure 5) comprising: 
a coarse gain control circuit (120; see details in figure 2) that includes:
a coarse gain input (coupled to capacitor of 120) coupled to an oscillator (515 in figure 5);
a coarse gain output (providing S1P);
a coarse gain control input (controlling 212); and
a set of passive devices (resistors and capacitors in 120);
a first amplifier stage (130/283) that includes:
a first amplifier (130) that includes a first amplifier gain control input (from 283), a first amplifier input (S1P) coupled to the coarse gain output, and a first amplifier output (S2N); and
a first power supply (283) that includes a first power supply input (controlling 283) and a first power supply output (from 283) coupled to the first amplifier gain control input.
	Chakraborty fails to teach a second amplifier stage that includes: a second amplifier that includes a second amplifier gain control input, a second amplifier input coupled to the first amplifier output, and a second amplifier output; and a second power supply that includes a second power supply input and a second power supply output coupled to the second amplifier gain control input.
However, it has been held by the court that mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of power supply controlled amplifier stages in the circuit of Chakraborty because such a modification would have provided the benefit of the ability to increase gain control, while adding no patentably significant subject matter.
As for claim 2, Chakraborty teaches wherein: the oscillator outputs a single output signal (to capacitor of 120 in figure 2) to the coarse gain input.
Regarding claim 3, Chakraborty teaches wherein: the set of passive devices are configured to attenuate the single output signal from the oscillator (The gain of 120 can be increased/decreased according to the control signal. Col. 4, lines 29-53).
Regarding claim 10, Chakraborty teaches wherein: the first power supply and the second power supply are each low-drop out regulators (See 283 in figure 2).
As for claim 11, Chakraborty teaches wherein: the first power supply is configured to provide a first power signal to the first amplifier gain control input, the first power signal based on a first amplifier gain control signal received at the first amplifier gain control input; the first amplifier is configured to amplify a coarse gain output signal received at the first amplifier input that results in a first amplifier output signal (See power supply control and gain control for 130/283 in figure 2);
the second power supply is configured to provide a second power signal to the second amplifier gain control input, the second power signal based on a second amplifier gain control signal received at the second amplifier gain control input; and the second amplifier is configured to amplify the first amplifier output signal received by the second amplifier input (The added second power supply and second amplifier, discussed above with respect to claim 1, will have the same structure and function as 130/283 in figure 2 of Chakraborty.).
Regarding claim 12, Chakraborty teaches wherein: the second amplifier output is coupled to a matching network (160) of a transmitter (100).
As for claim 14, Chakraborty teaches the transmitter circuit of claim 13, but fails to teach a second amplifier stage that includes: a second amplifier that includes a second amplifier input coupled to the first amplifier output, a second amplifier output, and a third gain control; and a second voltage source that includes a second voltage input configured to receive a third gain control signal, and a second voltage output coupled to the third gain control input.
However, it has been held by the court that mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of power supply controlled amplifier stages in the circuit of Chakraborty because such a modification would have provided the benefit of the ability to increase gain control, while adding no patentably significant subject matter.
As for claim 15, Chakraborty teaches the transmitter circuit of claim 13, as detailed above, but fails to teach wherein: the oscillator includes: a first transistor having a first control input, a first current terminal, and a second current terminal; and a second transistor having a second control input coupled to the first current terminal, a third current terminal coupled to the first control input, and a fourth current terminal coupled to the second current terminal.
However, it is well-known to those of ordinary skill in the art to form an oscillator having a transconductor with cross-coupled transistors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the oscillator of Chakraborty with cross-coupled transistors because such a modification would have been exercising a well-known oscillator structure.


Allowable Subject Matter
Claims 4-9, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Chakraborty, fails to teach:
“wherein: the set of passive devices includes: a first inductor that includes a first terminal and a second terminal; a second inductor that includes a third terminal coupled to the second terminal, and a fourth terminal; a third inductor that includes a fifth terminal coupled to the fourth terminal, and a sixth terminal; a fourth inductor that includes a seventh terminal coupled to the sixth terminal, and an eighth terminal; a fifth inductor that includes a ninth terminal coupled to the eighth terminal, and a tenth terminal; and a sixth inductor that includes an eleventh terminal coupled to the tenth terminal, and a twelfth terminal.”, as set forth in claims 4 and 20;
“wherein: the set of passive devices includes: a first capacitor that includes a first terminal and a second terminal; a second capacitor that includes a third terminal coupled to the second terminal, and a fourth terminal; a third capacitor that includes a fifth terminal and a sixth terminal; a fourth capacitor that includes a seventh terminal coupled to the sixth terminal, and an eighth terminal; a fifth capacitor that includes a ninth terminal coupled to the second terminal and the third terminal, and a tenth terminal coupled to a first switch terminal of a first switch; a sixth capacitor that includes an eleventh terminal coupled to a second switch terminal of the first switch, and a twelfth terminal coupled to the sixth terminal and the seventh terminal; a seventh capacitor that includes a thirteenth terminal coupled to the fourth terminal, and a fourteenth terminal coupled to a third switch terminal of a second switch; and an eighth capacitor that includes a fifteenth terminal coupled to a fourth switch terminal of the second switch, and a sixteenth terminal coupled to the eighth terminal.”, as set forth in claims 7 and 19; and
“wherein: the set of passive devices includes a plurality of inductors coupled in series.”, as set forth in claim 16.

Conclusion
The prior art made of record and not relied upon teaches amplifier control circuits, comprising: adjustable power supplies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 13, 2022